Citation Nr: 0604888	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-19 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected right shoulder rotator cuff tear, currently 
evaluated as 30 percent disabling.  

2.  Entitlement to an extension of a temporary total rating 
based on convalescence, assigned on July 20 until November 1 
of 1998.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to 
September 1961, from February 1963 to January 1967, and from 
September 1971 to February 1984.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in March 2001 and 
February 2004 for additional development of the record.  

The Board notes that the veteran appeared for a VA 
videoconference hearing in January 2001, with a Veterans Law 
Judge who is no longer with the Board.  

The veteran was notified of his right to a further Board 
hearing in October 2005 but informed the Board in the same 
month that he did not wish to appear for a further hearing.  

The issue of an extension of a temporary total rating based 
on convalescence for service-connected right shoulder rotator 
cuff tear is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected disability picture is shown to more 
nearly approximate that of a functional loss of the right 
shoulder movement with the arm restricted to 25 degrees from 
the side due to pain.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
not higher for the service-connected right shoulder rotator 
cuff tear has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a including Diagnostic Code 5201 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his right shoulder disorder.  There 
is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an August 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, that 
decision was issued more than a year prior to the enactment 
of the VCAA.  Moreover, as indicated above, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a March 1984 rating decision, the RO granted service 
connection for a right shoulder rotator cuff tear in view of 
treatment for this injury during service.  A 10 percent 
evaluation was assigned, effective in March 1984.

In July 1998, the veteran underwent an acromioplasty of the 
right shoulder, a distal clavicle resection and rotator cuff 
repair of the right shoulder at a VA facility.  He underwent 
frequent VA and private treatment in the months following 
this surgery.  

The veteran's November 1998 VA orthopedic examination 
revealed tenderness globally about the right shoulder and 
Tinel's sign of the saber incision.  Active range of motion 
testing revealed 80 degrees of forward flexion, 80 degrees of 
abduction, and 15 degrees of external and internal rotation.  

His muscle strength revealed giving way with the 
supraspinatus and deltoid, but he did have 4-/5 muscle 
strength in both the supraspinatus and the deltoid.  

The examiner noted that the veteran still had a considerable 
amount of pain, interrupting his post-surgery therapy, and 
that "at the present time, his right shoulder [did] prevent 
him from gainful employment, and it [did] limit his 
activities."  

However, the examiner further indicated that the veteran 
might have a few more months of improvement ahead of him and 
might ultimately gain enough function and strength to be 
gainfully employed.  

An examination for the Pennsylvania Bureau of Disability 
Determination, conducted in January 1999, revealed that the 
veteran could not perform elevation, abduction or adduction 
of the right shoulder.  He was described as having severe 
acromioclavicular disease, with some evidence of a super-
spontaneous tear.  At that time, he was unable to perform 
range of motion testing of the right shoulder.

In a May 1999 rating decision, the RO increased the 
evaluation for the service-connected right shoulder disorder 
to 30 percent as of March 3, 1998; assigned a temporary 100 
percent evaluation as of July 20, 1998; and reduced this 
evaluation to 20 percent as of September 1, 1998.  

A March 2000 VA arthrogram of the right shoulder revealed 
contrast material outside of the bursal sac along the 
superior margin of the humeral head, suggesting a rotator 
cuff tear.  

A private medical record from October 2000 indicates a frozen 
right shoulder, with flexion, extension and rotational 
movements limited and very painful even at 30 degrees.  

At his January 2001 VA videoconference hearing, the veteran 
reported limitation of motion and pain of the right shoulder.  

During his March 2002 VA orthopedic examination, the veteran 
reported continued severe pain in the right shoulder, along 
with loss of motion and stiffness.  

The examination revealed crepitus with range of motion and 
tenderness upon palpation in the surgical scar area.  

The range of motion testing revealed forward elevation to 22 
degrees, abduction to 36 degrees, adduction to eight degrees, 
external rotation to six degrees, and internal rotation to 12 
degrees.  There was severe pain with range of motion.  

Motor strength testing revealed strength of 2/5.  The X-ray 
studies revealed an osteectomy of the right distal clavicle.  
The examiner further noted that the veteran had markedly 
decreased range of motion and functional loss of the right 
shoulder.  

Subsequently, in an October 2002 rating decision, the RO 
increased the veteran's evaluation to 30 percent, effective 
in March 2002.  

The veteran underwent a further VA orthopedic examination in 
July 2003, but this examination was focused exclusively on 
his nonservice-connected left shoulder disorder.  

During his February 2005 VA orthopedic examination, the 
veteran reported having right shoulder pain and decreased 
ability to lift the arm.  

The examination revealed active abduction to 90 degrees, 
active flexion to 60 degrees, passive external rotation with 
the arm at the side to 60 degrees, passive external rotation 
with the arm in an abducted position to 90 degrees, and 
active internal rotation to the L1 level.  

Cross-body adduction elicited posterior shoulder pain.  The 
acromioclavicular joint was nontender to palpation, but the 
veteran had positive impingement signs and weakness with 
rotator cuff testing.  

The X-ray studies were essentially normal radiographically, 
with good preservation of the glenohumeral joint and good 
subacromial space with no superior migration of the humerus.  

The examiner rendered an impression of probable rotator cuff 
tear versus tendonitis.  Also, the examiner noted that the 
veteran would likely be limited from "aggressive 
employment" and would be limited in moving or lifting heavy 
objects.  

However, it was possible that he could find employment that 
did not incorporate heavy lifting.  The examiner further 
noted that the veteran was unemployed at the present time, 
that his right shoulder disorder interfered with his 
activities, and that he had pain with range of motion and 
additional limitation due to repetitive use and flare-ups.  

In a July 2005 rating decision, the RO extended the veteran's 
previous temporary total evaluation to October 31, 1998, with 
a 30 percent evaluation assigned from November 1, 1998.  

As such, the 30 percent evaluation has now been assigned for 
the entire pendency of this appeal, except for the post-
surgical convalescence period in 1998 when a temporary 100 
percent evaluation was assigned.  

The RO has assigned the veteran's 30 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  As the veteran is 
right handed, the criteria for a major joint apply.  

Under this section, a 30 percent evaluation is warranted for 
limitation of motion of the arm midway between side and 
shoulder level.  A 40 percent evaluation contemplates 
limitation of motion of the arm to 25 degrees from the side.  

The veteran's recent medical records have been variable in 
terms of showing the extent of limitation of motion, with 
some records showing motion to midway between the side and 
shoulder level and others showing more limited motion.  

For example, the May 2002 VA examination revealed forward 
elevation to 22 degrees, whereas the February 2005 VA 
examination showed flexion to 60 degrees.  Importantly, 
however, the veteran's records have consistently shown 
painful motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45.  

Given the combination of variably but significantly limited 
motion of the right shoulder and the veteran's substantial 
pain symptoms, the Board finds that his right shoulder 
disability more nearly resembles that of limitation of motion 
to 25 degrees from the side, thus warranting a 40 percent 
evaluation.  

The Board does not, however, find a basis for an even higher 
evaluation.  There is no evidence of unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 
degrees from the side (50 percent under Diagnostic Code 
5200); or fibrous union of the humerus (50 percent under 
Diagnostic Code 5202).  The Board observes that 40 percent is 
the highest available evaluation under Diagnostic Code 5201.  

Overall, the evidence supports a 40 percent evaluation, but 
not more, for the service-connected right shoulder rotator 
cuff tear.  To that extent, the appeal is granted.  



ORDER

An increased rating of 40 percent for the veteran's service-
connected right shoulder rotator cuff tear is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  



REMAND

As of the Board's February 2004 remand, the veteran's 
temporary total evaluation was in effect from July 20 through 
August 31 of 1998.  

The Board noted in its remand that the veteran's June 1999 
Notice of Disagreement included the issue of entitlement to 
an extension of this temporary total evaluation and 
instructed that a Statement of the Case should be issued as 
to this matter.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); 38 C.F.R. § 19.26 (2005).  

Following the Board's remand, the RO, in a July 2005 rating 
action, extended the temporary total evaluation, with the 
underlying 30 percent evaluation back in effect as of 
November 1, 1998.  However, a Statement of the Case was never 
issued as to this matter, as the RO characterized this as "a 
complete grant of the benefits sought on appeal."  

The Board is not satisfied that the July 2005 grant of an 
extension constitutes a complete grant of the benefit sought 
on appeal, particularly in view of the veteran's subjective 
complaints during his November 1998 VA examination.  

Moreover, in his June 1999 Notice of Disagreement, the 
veteran did not specify that he was seeking an extension only 
through the end of October 1998.  For this reason, the matter 
remains at issue, and a Statement of the Case must be issued 
to the veteran.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should issue a Statement of the 
Case addressing the claim of entitlement 
to an extension of a temporary total 
rating based on convalescence, assigned 
from July 20 until November 1 of 1998, to 
the veteran and his representative.  This 
Statement of the Case must include a 
description of the veteran's rights and 
responsibilities in completing an appeal 
as to this matter.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


